Exhibit 10.XIX

STOCK PLEDGE AGREEMENT

This Stock Pledge Agreement (this “Agreement”), dated as of this 30th day of
June, 2008, is by and between OAK RIDGE FINANCIAL SERVICES, INC., a North
Carolina corporation and a bank holding company (the “Borrower”), and SILVERTON
BANK, NATIONAL ASSOCIATION (the “Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower and the Lender have entered into that certain Loan
Agreement, dated of even date herewith, which is incorporated herein by
reference thereto, pursuant to which the Borrower and the Lender agreed that the
Lender shall extend credit to the Borrower in an amount as set forth in the Loan
Agreement (as amended modified or supplemented from time to time, the “Loan
Agreement”) (Capitalized terms used in this Agreement that are defined in the
Loan Agreement shall have the meanings assigned to them therein unless otherwise
defined in this Agreement); and

WHEREAS, the obligations of the Lender under the Loan Agreement are subject to
the further condition, among others, that the Borrower grants to and creates in
favor of the Lender a first priority security interest in the Pledged Shares (as
hereinafter defined) pursuant to the terms and conditions as hereinafter
provided except as otherwise specifically set forth herein.

NOW, THEREFORE, in consideration of the Debt (as defined in the Loan Agreement),
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the Borrower, and in order to induce the Lender
to enter into the Loan Agreement and make the Loans (as defined in the Loan
Agreement), the Borrower, intending to be legally bound hereby, covenants and
agrees as follows:

Section 1. Pledge. As security for the full and timely payment of the Debt in
accordance with the terms of this Agreement, the Loan Agreement and the other
Loan Documents and the full and timely payment and performance of the
obligations of the Borrower under this Agreement, the Loan Agreement and the
other Loan Documents, the Borrower hereby grants a security interest in and
pledges to the Lender all of the Borrower’s right, title and interest in and to
all of the issued and outstanding capital stock of Bank of Oak Ridge, a
wholly-owned subsidiary of the Borrower, together with all additions,
substitutions, replacements and proceeds thereof and all income, interest,
dividends and other distributions thereon (collectively, the “Pledged Shares”).
The Borrower has herewith delivered to the Lender the stock certificates
evidencing the Pledged Shares, accompanied by duly executed blank stock powers
or assignments as applicable. The Borrower hereby authorizes the transfer of
possession of all certificates, instruments, documents and other evidence of the
Pledged Shares to the Lender.

Section 2. Covenants, Representations and Warranties. The Borrower represents
and warrants to the Lender as follows:

(a) Except as may otherwise be imposed or required by any Official Body, there
are no restrictions on the pledge or transfer of any of the Pledged Shares,
other than restrictions referenced on the face of any certificates evidencing
the Pledged Shares.

(b) The Borrower is the legal owner of the Pledged Shares, which are registered
in the name of the Borrower.



--------------------------------------------------------------------------------

(c) Except as may otherwise be imposed or required by any Official Body, the
Pledged Shares are free and clear of any security interests, pledges, liens,
encumbrances, charges, agreements, claims or other arrangements or restrictions
of any kind, except as referenced in Section 2(a) above; and the Borrower will
not incur, create, assume or permit to exist any pledge, security interest,
lien, charge or other encumbrance of any nature whatsoever on any of the Pledged
Shares or assign, pledge or otherwise encumber any right to receive income from
the Pledged Shares, other than in favor of the Lender.

(d) Except as may otherwise be imposed or required by any Official Body, the
Borrower has the right to transfer the Pledged Shares free of any encumbrances
and, except as otherwise provided in the Loan Agreement, the Borrower will
defend the Borrower’s title to the Pledged Shares against the claims of all
persons, and any registration with, or consent or approval of, or other action
by, any federal, state or other governmental authority or regulatory body which
was or is necessary for the validity of the pledge of and grant of the security
interest in the Pledged Shares has been obtained.

(e) The pledge of and grant of the security interest in the Pledged Shares is
effective to vest in the Lender a valid and perfected first priority security
interest, superior to the rights of any other Person (except as may otherwise be
determined by any Official Body), in and to the Pledged Shares as set forth
herein.

Section 3. Voting Rights and Transfer. Except as may otherwise be imposed or
required by any Official Body:

(a) So long as no Event of Default (as hereinafter defined) shall have occurred
and is continuing and Lender has not delivered the notice specified in
subsection (b) below, the Borrower shall be entitled to exercise any and all
voting and other consensual rights pertaining to the Pledged Shares or any part
thereof for any purpose not inconsistent with the terms of this Agreement or any
document or agreement executed in connection herewith.

(b) Upon the occurrence and during the continuance of an Event of Default, at
the option of the Lender exercised in a writing sent to the Borrower, all rights
of the Borrower to exercise the voting and other consensual rights which it
would otherwise be entitled to exercise pursuant to subsection (a) above shall
cease, and the Lender shall thereupon have the sole right to exercise such
voting and other consensual rights.

(c) At any time after the occurrence of an Event of Default, the Lender may
transfer any or all of the Pledged Shares into its name or that of its nominee
and may exercise all voting rights with respect to the Pledged Shares, but no
such transfer shall constitute a taking of such Pledged Shares in satisfaction
of any or all of the Debt unless the Lender expressly so indicates by written
notice to the Borrower.

Section 4. Default.

(a) If any of the following occur (each an “Event of Default”): (i) any Event of
Default under the Loan Agreement, (ii) the failure by the Borrower to perform
any of its obligations hereunder, (iii) the failure of the Lender to have a
perfected first priority security interest in the Pledged Shares or (iii) any
restriction is imposed on the pledge or transfer of any of the Pledged Shares
after the date of this Agreement without the Lender’s prior written consent,
then the Lender is authorized in its discretion to declare any or all of the
Debt to be immediately due and payable without demand or notice, which are
expressly waived, and,



--------------------------------------------------------------------------------

except as may otherwise be imposed or required by any Official Body, may
exercise any one or more of the rights and remedies granted pursuant to this
Agreement or given to a secured party under the UCC of the applicable state, as
it may be amended from time to time, or otherwise at law or in equity, including
without limitation the right to sell or otherwise dispose of any or all of the
Pledged Shares at public or private sale, with or without advertisement thereof,
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best.

(b) At any bona fide public sale, and to the extent permitted by Law and
provided that the Lender obtains all necessary approvals and complies with any
requirements of any Official Body, at any private sale, the Lender shall be free
to purchase all or any part of the Pledged Shares, free of any right or equity
of redemption in the Borrower, which right or equity is hereby waived and
released. Any such sale may be on cash or, if permitted by any Official Body,
credit. The Lender shall be authorized at any such sale (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to persons
who will represent and agree that they are purchasing the Pledged Shares for
their own account in compliance with Regulation D of the Securities Act of 1933
(the “Act”) or any other applicable exemption available under such Act. The
Lender will not be obligated to make any sale if it determines not to do so,
regardless of the fact that notice of the sale may have been given. The Lender
may adjourn any sale and sell at the time and place to which the sale is
adjourned. If the Pledged Shares are customarily sold on a recognized market or
threatens to decline speedily in value, the Lender may sell such Pledged Shares
at any time without giving prior notice to the Borrower. Whenever notice is
otherwise required by Law to be sent by the Lender to the Borrower of any sale
or other disposition of the Pledged Shares, ten (10) days written notice sent to
the Borrower at its address specified above will be reasonable.

The Borrower recognizes that the Lender may be unable to effect or cause to be
effected a public sale of the Pledged Shares by reason of certain prohibitions
contained in the Act and any other applicable banking or bank holding company
Law, so that the Lender may be compelled to resort to one or more private sales
to a restricted group of purchasers who will be obligated to agree, among other
things, to acquire the Pledged Shares for their own account, for investment and
without a view to the distribution or resale thereof. The Borrower understands
that private sales so made may be at prices and on other terms less favorable to
the seller than if the Pledged Shares were sold at public sales, and agrees that
the Lender has no obligation to delay or agree to delay the sale of any of the
Pledged Shares for the period of time necessary to permit the issuer of the
securities which are part of the Pledged Shares (even if the issuer would
agree), to register such securities for sale under the Act. The Borrower agrees
that private sales made under the foregoing circumstances shall be deemed to
have been made in a commercially reasonable manner.

(c) The Lender shall apply the net proceeds of any sale or liquidation of the
Pledged Shares, first to the payment of the reasonable costs and expenses
incurred by the Lender in connection with such sale or collection including,
without limitation, reasonable attorneys’ fees and legal expenses, second to the
payment of the Debt, whether on account of principal or interest or otherwise as
the Lender in its sole discretion may elect, and then to pay the balance, if
any, to the Borrower or as otherwise required by Law. If such Proceeds are
insufficient to pay the amounts required by Law, the Borrower shall be liable
for any deficiency; provided, however, that nothing contained herein will
obligate the Lender to proceed against the Borrower or any other party obligated
under the Debt or against any other collateral for the Debt prior to proceeding
against the Pledged Shares.



--------------------------------------------------------------------------------

(d) If any demand is made at any time upon the Lender for the repayment or
recovery of any amount received by it in payment or on account of any of the
Debt and if the Lender repays all or any part of such amount by reason of any
judgment, decree or order of any court or administrative body or by reason of
any settlement or compromise of any such demand, the Borrower will be and remain
liable for the amounts so repaid or recovered to the same extent as if such
amount had never been originally received by the Lender. The provisions of this
section will be and remain effective notwithstanding the release of any of the
Pledged Shares by the Lender in reliance upon such payment (in which case the
Borrower’s liability will be limited to an amount equal to the fair market value
of the Pledged Shares determined as of the date such Pledged Shares was
released) and any such release will be without prejudice to the Lender’s rights
hereunder and will be deemed to have been conditioned upon such payment having
become final and irrevocable. This Section shall survive the termination of this
Agreement.

Section 5. Dividends, Interest and Premiums. The Borrower will have the right to
receive all cash dividends, interest and premiums declared and paid on the
Pledged Shares prior to the occurrence of any Event of Default. In the event any
additional shares are issued to the Borrower as a stock dividend or in lieu of
interest on any of the Pledged Shares, as a result of any split of any of the
Pledged Shares, by reclassification or otherwise, any certificates evidencing
any such additional shares will be immediately delivered to the Lender and such
shares will be subject to this Agreement and a part of the Pledged Shares to the
same extent as the original Pledged Shares. At any time after the occurrence of
an Event of Default, the Lender shall be entitled to receive all cash or stock
dividends, interest and premiums declared or paid on the Pledged Shares, all of
which shall be subject to the Lender’s rights under Section 5 above.

Section 6. Further Assurances. The Borrower hereby irrevocably authorizes the
Lender, at any time and from time to time, to execute (on behalf of the
Borrower), file and record against the Borrower any notice, financing statement,
continuation statement, amendment statement, instrument, document or agreement
under the UCC that the Lender may consider necessary or desirable to create,
preserve, continue, perfect or validate any security interest granted hereunder
or to enable the Lender to exercise or enforce its rights hereunder with respect
to such security interest. Without limiting the generality of the foregoing, the
Borrower hereby irrevocably appoints the Lender as the Borrower’s
attorney-in-fact to do all acts and things in the Borrower’s name that the
Lender may deem necessary or desirable. This power of attorney is coupled with
an interest with full power of substitution and is irrevocable. The Borrower
hereby ratifies all that said attorney shall lawfully do or cause to be done by
virtue hereof.

Section 7. Continuing Validity of Obligations. The agreements and obligations of
the Borrower hereunder are continuing agreements and obligations, and are
absolute and unconditional irrespective of the genuineness, validity or
enforceability of the Loan Agreement, the Note or any other instrument or
instruments now or hereafter evidencing the Debt or any part thereof or of the
Loan Documents or any other agreement or agreements now or hereafter entered
into by the Lender and the Borrower pursuant to which the Debt or any part
thereof is issued or of any other circumstance which might otherwise constitute
a legal or equitable discharge of such agreements and obligations. Without
limitation upon the foregoing, such agreements and obligations shall continue in
full force and effect as long as the Debt or any part thereof remains
outstanding and unpaid and shall remain in full force and effect without regard
to and shall not be released, discharged or in any way affected by (i) any
renewal, refinancing or refunding of the Debt in whole or in part, (ii) any
extension of the time of payment of the Note or other instrument or instruments
now or hereafter evidencing the Debt, or any part thereof, (iii) any compromise
or settlement with respect to the Debt or any part thereof, or any forbearance
or indulgence extended to the Borrower, (iv) any amendment to or modification of
the terms of the Note or other instrument or instruments now or hereafter
evidencing the Debt or any part thereof or any other agreement or agreements now
or hereafter entered into by the Lender



--------------------------------------------------------------------------------

and the Borrower pursuant to which the Debt or any part thereof is issued or
secured, (v) any substitution, exchange, or release of a portion of, or failure
to preserve, perfect or protect, or other dealing in respect of, the Pledged
Shares or any other property or any security for the payment of the Debt or any
part thereof, (vi) any bankruptcy, insolvency, arrangement, composition,
assignment for the benefit of creditors or similar proceeding commenced by or
against the Borrower, (vii) any dissolution, liquidation or termination of the
Borrower for any reason whatsoever or (viii) any other matter or thing
whatsoever whereby the agreements and obligations of the Borrower hereunder,
would or might otherwise be released or discharged. The Borrower hereby waives
notice of the acceptance of this Agreement by the Lender.

Section 8. Defeasance. Notwithstanding anything to the contrary contained in
this Agreement, upon payment in full of the Debt and performance of all
obligations of under the Loan Agreement, this Agreement shall terminate and be
of no further force and effect and at the request of the Borrower, the Lender
shall thereupon terminate its security interest in the Pledged Shares. Until
such time, however, this Agreement shall be binding upon and inure to the
benefit of the parties, their successors and assigns, provided that the Borrower
may not assign this Agreement or any of its rights under this Agreement or
delegate any of its duties or obligations under this Agreement and any such
attempted assignment or delegation shall be null and void. This Agreement is not
intended and shall not be construed to obligate the Lender to take any action
whatsoever with respect to the Pledged Shares or to incur expenses or perform or
discharge any obligation, duty or disability of the Borrower.

Section 9. Miscellaneous.

(a) The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall for any reason be held invalid or
unenforceable, in whole or in part, in any jurisdiction, such provision shall,
as to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or
unenforceability of such provision in any other jurisdiction or any other
provision of this Agreement in any jurisdiction.

(b) No failure or delay on the part of the Lender in exercising any right,
remedy, power or privilege under this Agreement, the Loan Agreement or any of
the other Loan Documents shall operate as a waiver thereof or of any other
right, remedy, power or privilege of the Lender under this Agreement, the Loan
Agreement, the Note or any of the other Loan Documents; nor shall any single or
partial exercise of any such right, remedy, power or privilege preclude any
other right, remedy, power or privilege or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges of the Lender under this Agreement, the Loan Agreement,
the Note and the other Loan Documents are cumulative and not exclusive of any
rights or remedies which it may otherwise have.

(c) All notices, statements, requests and demands given to or made upon any
party in accordance with the provisions of this Agreement shall be deemed to
have been given or made when given or made as provided in the Loan Agreement.

(d) The section headings contained in this Agreement are for reference purposes
only and shall not control or affect its construction or interpretation in any
respect.

(e) The UCC and all applicable banking and bank holding company Laws shall
govern the settlement, perfection and the effect of attachment and perfection of
the Lender’s security interest in the Pledged Shares and the rights, duties and
obligations of the Lender and the Borrower with respect to the Pledged Shares
(whether or not the UCC applies to the Pledged Shares). This



--------------------------------------------------------------------------------

Agreement shall be deemed to be a contract under the Laws of the State of North
Carolina and the execution and delivery of this Agreement and, to the extent not
inconsistent with the preceding sentence, the terms and provisions of this
Agreement shall be governed by and construed in accordance with the Laws of that
State of North Carolina without regard to the principles of the conflicts of
laws thereof, except as otherwise preempted by applicable Federal law.

(f) The Borrower consents to the exclusive jurisdiction and venue of the federal
and state Courts located in Mecklenburg County, North Carolina in any action on,
relating to or mentioning this Agreement.

[INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed and delivered this Agreement as of the day and year written above.

 

Witness:     OAK RIDGE FINANCIAL SERVICES, INC.   By:  

 

    By:  

 

  (SEAL) Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

      Silverton Bank, National Association       By:  

 

        Charles S. Curtis, Jr.           Vice President  